DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recite a “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claim 14 and 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 12, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukawa et al (US 2002/0080998 A1).
Regarding claim 1, Matsukawa teaches a storage system comprising: a memory (Matsukawa describes a memory device within a moving body (see Figure 1 and [0069])); and a controller (Matsukawa describes an image conversion/detection apparatus (see Figure 1 and [0069])) configured to: receive an image and color properties of the image from a host (Matsukawa describes the image conversion/detection apparatus receives and image from the camera mounted to the moving body. The input image is RGB digital data. Namely, each pixel of the input image has a digital value representing red (R), a digital value representing green (G) and a digital value representing blue (B). The input image is stored in the memory device. (see [0069] and [0070])); and store the image in an area of the memory associated with the color properties (Matsukawa describes representative color area extraction section acquires a memory area which is required for extracting a representative color area having substantially the same color as the representative color which is represented by the representative color data included in the target data unit from the input image. The memory area is acquired of the memory device. In the memory area of the memory device, a similarity image, a cluster image and a representative color image are stored. (see [0070] and [0112])).
Regarding claims 8, 12, and 19, Matsukawa teaches the controller is further configured to inform the host of a plurality of stored images with similar color properties (Matsukawa describes generating a similarity image based on the input image. The similarity image represents how similar a hue of each pixel of the input image to the used color which is represented by the used color data included in the target data unit. (see [0113], [0115]-[0125]). Matsukawa displays the detected results on the display device (see [0069] and [0074]).).
Regarding claim 10, Matsukawa teaches A method comprising: performing the following in a host (moving body) in communication with a storage system comprising a memory (Matsukawa describes a memory device within a moving body (see Figure 1 and [0069])): determining color properties associated with an image (Matsukawa describes the image conversion/detection apparatus receives and image from the camera mounted to the moving body. The input image is RGB digital data. Namely, each pixel of the input image has a digital value representing red (R), a digital value representing green (G) and a digital value representing blue (B). The input image is stored in the memory device. (see [0069] and [0070])); and sending the image and the determined color properties of the image to the storage system for storage in an area of the memory associated with the color properties (Matsukawa describes representative color area extraction section acquires a memory area which is required for extracting a representative color area having substantially the same color as the representative color which is represented by the representative color data included in the target data unit from the input image. The memory area is acquired of the memory device. In the memory area of the memory device, a similarity image, a cluster image and a representative color image are stored. (see [0070] and [0112])).
Regarding claim 14, Matsukawa teaches a storage system comprising: a memory (Matsukawa describes a memory device within a moving body (see Figure 1 and [0069])); and means (Matsukawa describes an image conversion/detection apparatus (see Figure 1 and [0069])) for storing an image in a region of the memory associated with color characteristics of the image (Matsukawa describes the image conversion/detection apparatus receives and image from the camera mounted to the moving body. The input image is RGB digital data. Namely, each pixel of the input image has a digital value representing red (R), a digital value representing green (G) and a digital value representing blue (B). The input image is stored in the memory device. (see [0069] and [0070]).  Also, Matsukawa describes representative color area extraction section acquires a memory area which is required for extracting a representative color area having substantially the same color as the representative color which is represented by the representative color data included in the target data unit from the input image. The memory area is acquired of the memory device. In the memory area of the memory device, a similarity image, a cluster image and a representative color image are stored. (see [0112])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al (US 2002/0080998 A1) in view of Yihong Gong et al, hereinafter GONG, “Image Indexing and Retrieval Based on Color Histograms”.
Regarding claims 2, 11, and 15, Matsukawa fails to specifically recite the color properties of the image are provided in a color histogram.
However, Gong teaches the color properties of the image are provided in a color histogram (see Abstract).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Matsukawa to incorporate the image indexing and retrieval based on color histograms as taught by Gong for the purpose of providing quick data access in a large scale image database (see Gong Abstract). 
Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al (US 2002/0080998 A1) in view of Cheng (US 2004/0126011 A1).

However, Cheng teaches designating a plurality of areas of the memory with respective color codes (Cheng describes A color code value corresponding to the uniform color level of this area is consequently stored in a corresponding memory zone. (see Abstract, [0008], and [0019]-[0020])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Matsukawa to incorporate the image scanning method as taught by Cheng for the purpose of increasing processing and transmission speed with respect to image storage and retrieval (see Cheng [0006]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al (US 2002/0080998 A1) in view of Cheng (US 2004/0126011 A1), and further in view of Loh et al (US 2014/0181458 A1).
Regarding claim 5, Matsukawa and Cheng fail to specifically recite the plurality of areas of the memory comprises blocks.
However, Loh teaches the plurality of areas of the memory comprises blocks (see [0061] and [0062]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Matsukawa to incorporate the die-stacked memory as taught by Loh for the purpose of decreasing bandwidth and latency and save power between storage devices (see Loh [0004]).
Regarding claim 6, Matsukawa and Cheng fail to specifically recite the plurality of areas of the memory comprises wordlines.
However, Loh teaches the plurality of areas of the memory comprises wordlines (see [0071]).
(see Loh [0004]).
Claims 7, 9, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al (US 2002/0080998 A1) in view of Loh et al (US 2014/0181458 A1).
Regarding claim 7 and 18, Matsukawa teaches the controller is further configured to store images with similar color properties across multiple memory (Matsukawa describes the image conversion/detection apparatus receives and image from the camera mounted to the moving body. The input image is RGB digital data. Namely, each pixel of the input image has a digital value representing red (R), a digital value representing green (G) and a digital value representing blue (B). The input image is stored in the memory device. (see [0069] and [0070])). Matsukawa fails to teach that the memory consists of dies or channels.
However, Loh teaches memory consisting of dies or channels (see [0047]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Matsukawa to incorporate the die-stacked memory as taught by Loh for the purpose of decreasing bandwidth and latency and save power between storage devices (see Loh [0004]).
Regarding claim 9 and 20, Loh further teaches the memory comprises a three- dimensional memory (Loah describes the resulting code represents a three-dimensional model of the IC device (see [0081]).).
Regarding claim 13, Matsukawa fails to specifically recite grouping the plurality of stored images together for compression.
However, Loh teaches data compression within memory (Loh describes compressing data from an external device before storing it to the stacked memory (see [0051]).  It would have been obvious to use this compression on the images within Matsukawa.).
(see Loh [0004]).
Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of claims 4 and 17 is the inclusion of limitation “identify the area of the memory to store the image by matching the color properties of the image with the color code of the area of the memory” of claim 4 and the inclusion of limitation “choosing the region of the memory to store the image by matching the color characteristics of the image with the color code of the region of the memory” of claim 17, both of which do not appear in the cited prior art.  The closest possible prior is Matsukawa (US 2002/0080998 A1), which teaches An image detection apparatus for detecting a target in an input image includes a database storing a target data unit, which includes information specifying the target to be detected, used color data, representative color data, and a cluster image; a representative color area extraction section for extracting an area having substantially the same color as the representative color from the input image as a representative color area; a candidate area extraction section for obtaining a candidate area possibly including the target from the representative color area, using relative positions of an area having the representative color and a frame of the cluster image; and a comparison section for comparing the cluster image and the candidate area and detecting the candidate area as an area including the target based on the comparison result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161